Citation Nr: 0942948	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in July 2005 and at a hearing before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
January 2008.  Transcripts of those proceedings are of 
record.

In March 2008, the Board remanded this case for additional 
evidentiary development.  It has since returned to the Board 
for further appellate action.


FINDING OF FACT

Forward flexion of the thoracolumbar spine is not limited to 
30 degrees or less; the entire thoracolumbar spine is not 
ankylosed, there is no significant neurological impairment 
due to the disability, and there have been no incapacitating 
episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5242 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letters mailed in August 2004 and March 2006.  
Although the March 2006 letter was mailed after the initial 
adjudication of the claim, following the provision of the 
required notice and the completion of all indicated 
development of the record, the Appeals Management Center 
(AMC)  readjudicated the Veteran's claim in August 2009.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003.

Degenerative arthritis of the spine is to be evaluated under 
the general rating formula for rating diseases and injuries 
of the spine (outlined below).  38 C.F.R.     § 4.71a, 
Diagnostic Codes 5242.  Intervertebral disc syndrome will be 
evaluated under the general formula for rating diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined below), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  An evaluation of 10 percent is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or if there is a vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 (2009) concerning lack 
of normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2009) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2009) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2009).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected low back disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The Veteran was granted service connection for degenerative 
joint disease of the lumbar spine in a February 2005 rating 
decision.  The disability was assigned a 20 percent rating, 
effective June 7, 2004.  The Veteran has appealed this 
rating, contending that the severity of his low back 
disability warrants a higher rating.

The Veteran was first afforded a VA examination pertaining to 
his low back disability in October 2004.  At that time, the 
Veteran complained of constant pain, but said the pain did 
not radiate to his lower extremities.  He also claimed that 
he was unable to lift or remain in one position for long 
periods of time.  Upon examination, the examiner observed a 
normal gait, without the use of assistive devices.  Forward 
flexion was to 75 degrees, while backward extension was to 10 
degrees.  The Veteran laterally flexed to 25 degrees 
bilaterally, and rotated to 25 degrees bilaterally.  The 
examiner also observed bilateral paraspinal muscle spasm.  
Straight leg raising tests were negative bilaterally.  There 
was also no sciatic notch tenderness.  It was also noted that 
there were no sensory or motor deficits.  The examiner noted 
an impression of degenerative joint disease of the lumbar 
spine, and suggested that vocational rehabilitation may be 
necessary for work not requiring heavy lifting or frequent 
bending.

The Veteran was afforded another VA examination in November 
2005.  He continued to complain of constant low back pain, 
but denied lower extremity symptoms and flare-ups.  He 
claimed that he told his treating physician that he goes to 
bed to rest approximately 2 to 3 hours per day and his 
physician told him to continue this practice if it helped 
treat the pain.  Upon physical examination, the Veteran's 
gait was normal.  There was no tenderness to palpation or 
muscle spasm.  Range of motion testing revealed that flexion 
was to 60 degrees, while extension was to 25 degrees.  There 
was no change in these measurements with repeated flexion.  
Side bending was to 15 degrees on the right, and to 20 
degrees on the left.  Bilateral rotation was to 25 degrees 
with no complaint of pain.  A diagnosis of lumbosacral spine 
spondylosis was rendered.  The examiner opined that the 
Veteran's resulting functional limitation was between slight 
and moderate.  There was no weakness, fatigue or 
incoordination, and there had been no incapacitating 
episodes.  He pointed out that while the Veteran's physician 
told him to continue with bed rest to help treat his low back 
pain, this was not an indication that the physician had 
actually prescribed bed rest as a result of incapacitating 
episodes.

Upon VA examination in September 2006, the Veteran reported 
no flare-ups, and a mild decrease in motion with stiffness 
and weakness.  He described moderate daily pain.  The 
Veteran's gait was indicated to be normal, and there was no 
abnormal spinal curvature, lordosis, scoliosis, or ankylosis.  
There was also no evidence of any abnormality of the thoracic 
or lumbar sacrospinalis.  Also, the examiner observed that 
there was no muscle spasm, localized tenderness, or guarding 
severe enough to be responsible for abnormal gait or abnormal 
spinal curvature.  Range of motion testing revealed that 
flexion was from zero to 90 degrees, with pain from 70 to 90 
degrees; extension was from zero to 30 degrees; left and 
right lateral flexion was to 30 degrees with pain from 20 to 
30 degrees; left and right lateral rotation was to 30 
degrees, with pain on the left from 20 to 30 degrees.  There 
was no loss of motion due to pain, fatigue, weakness, or lack 
of endurance.  Testing results for radiculopathy into the 
lower extremities were negative.  The examiner concluded by 
diagnosing the Veteran with degenerative arthritis of the 
lumbar spine, with mild effects on the Veteran's daily 
activities.

The Veteran was afforded a final VA examination in July 2009.  
At that time, the Veteran reported that he got occasional 
jobs under contract working as a pool repairman, but he had 
to explain to his clients that it took him longer to complete 
a job.  He indicated that pain radiated to his lower 
extremities on rare occasions, and that he did not suffer 
from flare-ups outside of a motor vehicle accident in 2008.  
Upon examination, the Veteran stood erect with some increase 
in lumbar lordosis.  There was also evidence of some 
paralumbar muscle spasm.  Range of motion testing revealed 
extension to about 10 degrees.  Upon repetitive motion, the 
Veteran only increased the range of motion to 20 degrees 
before complaining about pain and stopping.  Forward flexion 
was to 50 degrees, and then it decreased to 40 degrees upon 
repetition due to pain.  Left and right lateral bend was 
carried out to 20 degrees with three repetitions of motion 
and complaints of pain in all the arcs of movement.  Rotation 
to the left and right was carried out to 30 degrees and then 
stopped because of pain.  Knee and ankle deep tendon reflexes 
were equally active, there was no calf or thigh atrophy, and 
extensor hallus longus strength was normal.  Straight leg 
raising tests revealed that the Veteran could only raise his 
legs to 20 degrees bilaterally three times before complaining 
of severe back pain and stopping.  

The examiner concluded by diagnosing the Veteran with mild 
lumbar spondylosis with a steady course of pain for which the 
Veteran takes a lot of medication.  While it interfered with 
his work, the examiner noted that the Veteran was able to put 
up with it because he can control the number of hours that he 
puts in.  There was no sign of any radiation of the pain from 
the back to the lower extremities.  Moreover, there was no 
incoordination or weakness complained about or found.

VA outpatient treatment records from 2005 through 2009 
evidence that the Veteran complained of and received 
treatment for his low back disability.  A May 2005 MRI showed 
annular tears at the L4-5 disc and the left L5-S1 disc left 
midline.
The outpatient records indicate that the Veteran was seen by 
a neurologist who found lumbar spondylosis.  In a July 2005 
statement, the neurologist indicated that the Veteran had 
severe neck and low back pain that was not controlled by 
usual medical treatments.  He indicated that the Veteran had 
been confined to bed rest half of his waking hours during the 
past two years and that the Veteran was not qualified for 
gainful or any other employment from June 10, 2005, until 
August 1, 2006.  

None of the treatment records or VA examination reports 
provides any findings supporting a higher rating on the basis 
of functional impairment of the spine.  The medical evidence 
of record does not show that forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or that 
there is favorable ankylosis of the entire thoracolumbar 
spine, which would warrant a higher rating.  The greatest 
degree of functional impairment was noted by the July 2009 
examiner, who indicated that forward flexion was to 50 
degrees, and limited to 40 degrees upon repetitive motion due 
to pain.  Thus, while pain was noted on examination, the 
objective evidence indicates that the pain experienced by the 
Veteran is only within certain ranges of motion, beyond those 
noted as without pain by the July 2009 examiner.  There was 
no muscle atrophy, weakness, incoordination, etc.  As such 
symptomatology has been considered in the assigned schedular 
rating, the Board finds that there is no additional 
functional loss to support a higher rating.  See DeLuca; 38 
C.F.R. §§ 4.40, 4.45. 

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but 
has found none.  In particular, the Board notes that the 
record does not show that the Veteran has experienced any 
incapacitating episodes requiring bed rest prescribed by a 
physician.  Although a VA neurologist indicated in July 2005 
that the Veteran had been confined to bed rest for pain 
control for at least half of his waking hours during the past 
two years, as the November 2005 VA examiner pointed out, this 
was not a treatment plan prescribed by a doctors due to any 
incapacitating episodes.  In addition, the record does not 
confirm that he has experienced any significant neurological 
impairment in either lower extremity as a result of the 
disability.  Moreover, although the July 2005 statement by 
the VA neurologist indicates that the Veteran was 
unemployable, he related the unemployability to the Veteran's 
neck and low back disabilities.  

The Board has considered the Veteran's statements, 
particularly those at his July 2005 DRO hearing and his 
January 2008 Travel Board hearing, that he experiences severe 
low back pain for which he must take a lot of medication, and 
that this condition affects his ability to work and perform 
other daily activities.  The Veteran has been granted a 20 
percent disability rating because of the functional 
impairment resulting from the disability.  As explained 
above, the objective evidence shows that he does not have 
sufficient functional impairment to warrant a higher rating.  
The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to the 
claim because the preponderance of the evidence is against 
the claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 20 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  The Board 
acknowledges that the evidence establishes that the Veteran's 
low back disability limits the type and amount of work he can 
perform, particularly in his current employment in pool 
maintenance and repair.  However, the disability ratings 
assigned are recognition that industrial capabilities are 
impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of those 
contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for a low back disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


